DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 11-14, 18-22, and 24-30 are pending. Claims 5-10, 15-17, and 23 have been canceled. Claims 1-2, 13-14, 20, 24-27 have been amended. Claim 30 is new. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment.
Claim Objections
Claim 30 objected to because of the following informalities: Claim 30 recites, “relative to a directed of travel.” It is believed that “directed” should be “direction.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 24 recites, “wherein the feeding mechanism is configured to selectively allow the continuous reinforcement to be pushed and pulled out of the head.” Applicant has not disclosed a structure that pushes and pulls the continuous enforcement. While there is a disclosure of alternatively permitting the continuous reinforcement to be pushed or pulled, there is no disclosure of an embodiment with both.
Claim 30 recites a wetting module downstream of the clamping module relative to a directed (sic) of travel of the continuous reinforcement through the print head. Applicant does not cite, and the disclosure does not provide, any embodiments with such an arrangement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-14, 18-22, and 24-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
For clarity, “source” refers to the origin point of the continuous reinforcement before it enters the first end.
Claim 1 recites the limitation "push the continuous reinforcement" in line 13.  There is insufficient antecedent basis for this limitation in the claim. As claimed, the second actuator so actuates “after the cutting of the continuous reinforcement.” Because the continuous reinforcement has been cut, it is unclear if this limitation prefers to the downstream piece that has been cut from the source, or the upstream piece still connected to the source. Claim 22, depending from claim 1, recites that the cutting module is between the feeding module and the second end where the continuous print head is discharged. However, the second actuator of claim 1 is configured to actuate and push the continuous reinforcement out of the second end of the print head after the cutting of the continuous reinforcement and accordingly would have to be downstream of the cutting module. It is unclear from Applicant’s disclosure what the second actuator might be referring to other than the feeding module and any claim construction is beset by contradictions. Claims 1-4, 11-13, 21-22, and 30 are accordingly indefinite.
Claim 14 is similarly ambiguous. As claimed, the feeding mechanism is in contact with the continuous reinforcement both during a cut and when a cut is not being performed. Such limitations would require that the feeding mechanism is in contact with the downstream piece that has been cut from the source. However, claim 25 recites that the feeding mechanism is upstream of the cutting module. Claim 25 would be best interpreted by assuming claim 14 
Additionally, claim 24 recites, “wherein the feeding mechanism is configured to selectively allow the continuous reinforcement to be pushed and pulled out of the head.” It is unclear if the feeding mechanism needs only to be configured to release the continuous reinforcement for such movement or if structure to perform pushing and pulling is additionally recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 21-22, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCowin (US 5,700,347).
Regarding claim 1, McCowin discloses a print head for an additive manufacturing system (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract), comprising: a first end configured to receive a continuous reinforcement (upstream end of tape guide assembly 120, col. 5 ll. 15-17, Figs. 1, 4); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (distal end of 110 passing under post-compactor mount 364, col. 10 ll. 49-61, Fig. 4)); a cutting module disposed between the first and second ends (guillotine 170 with reciprocating guillotine member 194 and rectangular stationary guillotine member 192, col. 7 ll. 48-67, Fig. 4), the cutting module including: a blade (rear vertical face of reciprocating guillotine member 194, col. 7 ll. 58-61, Fig. 4), and a first actuator operatively connected the blade (pneumatic pressure cylinder 196, col. 7 ll. 61-67), the first actuator configured to actuate the blade towards the continuous reinforcement to cut the continuous reinforcement (cylinder motivates guillotine member to cause shearing of tape, col. 7 ll. 58-67); a clamping module configured to clamp the continuous reinforcement during a cutting of the continuous reinforcement (nip between rethread rollers 150, 152 holds tape 110 through cut by shear cutter 170, col. 5 ll. 17-35); and a second actuator (drive wheel 232, col. 10 ll. 15, Fig. 5) configured to actuate and push the continuous reinforcement out of the second end of the print head (drive wheel 232 rotates 
Regarding claim 2, McCowin discloses wherein the first actuator is a linear actuator configured to move the blade towards the continuous reinforcement (pneumatic pressure cylinder 196 actuates rear vertical face of reciprocating guillotine member 194 linearly, col. 7 ll. 48-67, Fig. 4).
Regarding claim 3, McCowin discloses wherein the blade includes a cutting surface that is offset in a travel direction of the continuous reinforcement through the print head (rear vertical face of reciprocating guillotine member 194 is so offset, it is upstream relative to center of cylinder coupled to 194, Fig. 4).
Regarding claim 4, McCowin discloses further including a housing extending from the first end to the second end (housing of tape guide assembly 120, Fig. 4), wherein the first actuator is mounted to the housing (pneumatic cylinder 196 mounted to tape guide assembly 120, Fig. 4).
Regarding claim 21, McCowin discloses further including a compactor (post-compactor 360, col. 5 ll. 48-50, Fig. 4) configured to compact the continuous reinforcement discharged from the second end (col. 5 ll. 48-50, Fig. 4), wherein the cutting module is located upstream of the compactor, relative to a direction of travel of the print head (Fig. 4).

Regarding claim 22, McCowin discloses further including a feeding module configured to feed the continuous reinforcement (rethread rollers 150, 152 feed tape, col. 6 ll. 44 to col. 7 ll. 
Regarding claim 30, McCowin discloses a wetting module configured to at least partially coat the continuous reinforcement in the matrix (hot gas from slot nozzle 382 softens resin and therefore constitutes a wetting module, col. 5 ll. 43-48), the wetting module being located downstream of the clamping module relative to a directed of travel of the continuous reinforcement through the print head (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) as applied to claim 1 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).
Regarding claim 11, McCowin teaches a print head substantially as claimed. McCowin is silent as to the shape of rear vertical face of reciprocating guillotine member 194.
However, in the same field of endeavor of blades, Heinnie teaches, wherein the blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear vertical face of reciprocating guillotine member 194 to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations.
Regarding claim 12, McCowin in view of Heinnie teaches wherein the continuous reinforcement has a diameter that is greater than a whole number multiple of a diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Regarding claim 13, McCowin in view of Heinnie teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions .

Claims 14 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) in view of Mark (US 2017/0232674). The rejection of claims 25-26 are presented based on an alternative rejection of claim 14.
Regarding claim 14, McCowin discloses a system for additively manufacturing a composite structure (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract), comprising: a head (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract) including: a first end configured to receive a continuous reinforcement  (upstream end of tape guide assembly 120, col. 5 ll. 15-17, Figs. 1, 4); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (distal end of 110 passing under post-compactor mount 364, col. 10 ll. 49-61, Fig. 4)); a feeding mechanism configured to push the continuous reinforcement at least partially coated in the matrix out the second end (roller 200 pushes tape 110 out of the head, col. 10 ll. 13-19, Fig. 4); and a cutting module disposed between the first and second ends (guillotine 170 with reciprocating guillotine member 194 and rectangular stationary guillotine member 192, col. 7 ll. 48-67, Fig. 4), the cutting module including: a blade (rear vertical face of reciprocating guillotine member 194, col. 7 ll. 58-61, Fig. 4), and a linear actuator operatively connected to the blade (pneumatic pressure cylinder 196, 
McCowin teaches a system substantially as claimed. McCowin is silent as to how the head is moved, but does recite that it is moved into position (col. 2 ll. 35-38).
However, in the same field of endeavor of applying composites from a printer head (abstract), Mark teaches at least one of a gantry and a robotic arm that moves in a plurality of directions during manufacturing of the composite structure ([0057]); and a head coupled to the at least one of the gantry or the robotic arm (printer head mounted on robotic arm, [0057]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McCowin to add a robot arm to move the head of McCowin because col. 2 ll. 35-38 of McCowin teaches the head should be moved but is silent as to the structure for doing so and [0057] of Mark teaches a robotic arm to move a head.
Regarding claim 24, McCowin in view of Mark teaches wherein the feeding mechanism is configured to selectively allow the continuous reinforcement to be pushed and pulled out of the head (roller 200 pushes tape 110 out of the head, McCowin col. 10 ll. 13-19, Fig. 4; for the .  
Regarding claim 27, McCowin in view of Mark teaches wherein the feeding mechanism is configured to allow the continuous reinforcement to be at least one of pushed or pulled out the head following a cutting of the continuous reinforcement (roller 200 allows tape 110 to be pulled out of the head after cutting by reciprocating guillotine member 194, McCowin col. 10 ll. 13-19, Fig. 4).
Regarding claim 28, McCowin in view of Mark teaches a clamping module configured to clamp the continuous reinforcement during a cutting of the continuous reinforcement (nip between rethread rollers 150, 152 holds tape 110 through cut by shear cutter 170, McCowin col. 5 ll. 17-35).  
Regarding claim 29, McCowin in view of Mark teaches wherein the clamping module is located upstream of the feeding mechanism, relative to a direction of travel of the continuous reinforcement (rethread rollers 150, 152 upstream of roller 200, McCowin Fig. 4).  

Regarding claim 14 and presented as alternative rejection to address claims 25-26, McCowin discloses a system for additively manufacturing a composite structure (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract), comprising: a head (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract) including: a first end configured to receive a continuous reinforcement  (upstream end of tape guide assembly 120, col. 5 ll. 15-17, Figs. 1, 4); a second end configured to discharge the continuous reinforcement at least partially 
McCowin teaches a system substantially as claimed. McCowin is silent as to how the head is moved, but does recite that it is moved into position (col. 2 ll. 35-38).
However, in the same field of endeavor of applying composites from a printer head (abstract), Mark teaches at least one of a gantry and a robotic arm that moves in a plurality of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McCowin to add a robot arm to move the head of McCowin because col. 2 ll. 35-38 of McCowin teaches the head should be moved but is silent as to the structure for doing so and [0057] of Mark teaches a robotic arm to move a head.
Regarding claim 25, McCowin in view of Mark teaches wherein the feeding mechanism is located upstream of the cutting module (rethread rollers 150, 152 are upstream of reciprocating guillotine member 194, McCowin Fig. 4), relative to a direction of travel of the continuous reinforcement (McCowin Fig. 4).
Regarding claim 26, McCowin in view of Mark teaches a compacting module (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4) having a roller configured to compact the continuous reinforcement (compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4), the compacting module being located downstream of the cutting module (McCowin Fig. 4), relative to the direction of travel of the continuous reinforcement (McCowin Fig. 4).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) in view of Mark (US 2017/0232674) as applied to claim 14 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).

However, in the same field of endeavor of blades, Heinnie teaches, wherein the blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear vertical face of reciprocating guillotine member 194 to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations.
Regarding claim 19, McCowin in view of Mark and Heinnie teaches wherein the continuous reinforcement has a diameter that is greater than a whole number multiple of a diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Regarding claim 20, McCowin in view of Mark and Heinnie teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)); and the diameter of the continuous reinforcement is about 0.005-0.020 inches greater than the diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).

Response to Arguments
Applicant’s arguments, filed November 23, 2021, with respect to the rejection(s) of claim(s) 1, 14, and their respective dependent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCowin (US 5,700,347).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726